Citation Nr: 1144985	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include as secondary to service connected right knee disability.

2.  Entitlement to service connection for cervical spine disability, to include as secondary to service connected right knee disability and low back disability. 

3.  Entitlement to special monthly compensation based on the loss of use of a creative organ.

4.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound.

5.  Entitlement to a rating in excess of 30 percent for mood disorder.

6.  Entitlement to a rating in excess of 10 percent for right hip disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to May 1986 and from June 6, 1987 to July 28, 1987 with additional periods of National Guard duty. 

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that in an April 2009 decision, the RO continued entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and found that the Veteran's service connected disabilities were permanent in nature.  The RO characterized this decision, as a full grant of the benefits on appeal.  Consequently, it found that only the lone issue of entitlement to special monthly compensation for loss of use of a creative organ remained on appeal.  That was as to those issues only.  However, as the Veteran could at least, in theory, be granted an increased level of benefits were individual disorders increased greatly, and as he has not affirmatively indicated that he no longer wants to pursue the other issues for which he has filed appeals (listed on the title page), the Board must still consider these issues as on appeal.  Most of these issues were the subject of a prior appeal which was completed in 2007, but the appeal as to those issues was not then forwarded to the Board.

The issues of service connection for left hip disability, service connection for cervical spine disability, entitlement to special monthly compensation based on the loss of use of a creative organ, entitlement to special monthly compensation based on the need for aid and attendance or housebound and entitlement to a rating in excess of 30 percent for mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right hip disability is manifested by degenerative joint disease with limitation of motion objectively confirmed by evidence of painful motion; however, limitation of motion of the right hip joint is noncompensable under the appropriate diagnostic codes.  The right hip disability is not manifested by flexion limited to 30 degrees or limitation of abduction beyond 10 degrees.  It is also not manifested by ankylosis, flail joint, malunion of the femur or nonunion of the femur.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5251-5252 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letters sent to the Veteran in June 2006, the RO generally informed the Veteran of the evidence necessary to substantiate his claim for increase and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a December 2006 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the report of QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

An August 2002 VA progress note shows that on rotation, the Veteran experienced mild pain in the right hip area, on the anterolateral part; otherwise motion seemed to be normal.  

September and October 2002 VA physical therapy progress notes primarily show therapy for the low back and knee.  However, an initial September 10, 2002 note indicates that the Veteran had functional movement in the right hip.  He was able to sit, lie down and walk.  However, these movements were often uncomfortable.  Additionally, the right hip strength was grossly greater than or equal to normal.

In a December 2002 rating decision, the RO granted service connection for right hip pain and assigned a 10 percent rating effective May 22, 2002.  

In a September 2003 letter, a private treating physician indicated 15 years prior the Veteran had had an injury to his right knee, right hip, and lumbar spine and that he was still suffering from pain and disability related to those injuries.  

On May 2004 QTC examination, the Veteran reported that gradually over the years, his hips had been bothering him since his initial knee injury in service in 1987.  He had pain in both hips, especially on the right side.  

Physical examination of the hips showed normal extension to 30 degrees bilaterally, adduction to 25 degrees bilaterally, which was normal, abduction to 45 degrees, which was normal, external and internal rotation, both normal at 60 degrees and 40 degrees respectively right and left.  X-rays of the left hip were normal.  The examiner did not provide a diagnosis for the right hip.

A May 2004 private X-ray of the bilateral femurs showed an essentially normal examination.  

November 2004 and February 2005 private progress notes show that the Veteran's hip and knee range of motion was noted to be full.  

May 2007 bilateral hip X-rays show diagnostic impressions of mild to moderate bilateral hip osteoarthritis stable on the right, new on the left since 2002.  There was no evidence of acute bony injuries.   

On May 2007 QTC orthopedic examination, the Veteran reported weakness of the left hip when ambulating, giving way occasionally due to pain and lack of endurance and inability to perform activities due to recurrent pain.  Due to the joint condition he had suffered from pain located at the right hip for 20 years.  The pain occurred constantly and traveled down to the leg.  He indicated that his pain level was a 10 and could be elicited by physical activity and could just come on by itself.  It was relieved by rest and medication, Motrin.  At the time of pain, he would need to rest several hours.  The condition did not cause incapacitation and the current treatment was the use of antiinflammatories.  The functional impairment was the limited ability to ambulate because of pain in the right hip and knee.  

Range of motion the right hip was 70 degrees flexion, 30 degrees extension, 20 degrees adduction, 30 degrees abduction, 60 degrees external rotation and 40 degrees internal rotation.  Pain began at 15 degrees of adduction, 20 degrees of abduction, 30 degrees of external rotation and 40 degrees of internal rotation.  On the right the joint function was additionally limited by pain with pain having the major functional impact.  Function was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  

Range of motion of the left hip appeared to be normal.  The examiner noted that the right hip showed degenerative arthritic changes.  The pertinent diagnosis was right hip degenerative joint disease.  Subjectively, history of hip pain post trauma and difficulty ambulating was present and objectively there was pain with range of motion as well as limited range of motion.  The effect of the combination of the Veteran's right knee, low back and right hip disability was very limiting due to the progressive lower extremity degenerative joint disease limiting the Veteran's ability to ambulate, stand and perform daily activities without taking extended rest.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's right hip disability has not varied significantly during the appeal period.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's right hip disability could potentially be rated based on limitation of motion under Diagnostic Codes 5251, 5252, or 5253, flail joint, under Diagnostic Code 5254, impairment of the femur under Diagnostic Code 5255 or ankylosis under Diagnostic Code 5250.  

Since the Veteran has never been found to have ankylosis or flail joint of the right hip, ratings under Diagnostic Codes 5250 and 5254 are not warranted.  Also, because neither fracture, nonunion nor malunion of the femur has been shown, a rating under Diagnostic Code 5255 is not warranted.

Considering limitation of motion, under Diagnostic Code 5251, the criterion for a 10 percent rating is extension limited to 5 degrees.  Under Diagnostic Code 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation (toe-out) limited to 15 degrees. The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees. 

Normal ranges of motion of the hip are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71 , Plate II. 

Although the Veteran experiences pain in the right hip, the clinical evidence does not presently demonstrate any objective findings of limitation of motion or warranting a rating in excess of 10 percent under the criteria of Diagnostic Codes 5251 - 5253.  In this regard, flexion of the right thigh has been limited to no less than 70 degrees; thus a higher 20 percent rating is not warranted for flexion limited to 30 degrees under Diagnostic Code 5252.  Similarly abduction has been limited to no less than 30 degrees; thus a higher 20 percent rating in not warranted for abduction limited to 10 degrees under 5253.  Additionally, considering Diagnostic Code 5251, the Veterans right hip extension has not been limited to less than 30 degrees; thus, the Veteran does not qualify for the applicable10 percent rating under this Diagnostic Code.  

The Board also notes that under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion of the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups with occasional incapacitating exacerbations.  A 10 percent rating can also be assigned where there is noncompensable limitation of motion under the schedule, with findings of arthritis.

In the instant case, the Veteran is shown to have degenerative joint disease of the right hip as demonstrated by the May 2007 X-ray finding of mild to moderate bilateral hip osteoarthritis.  The evidence also clearly shows that the Veteran experiences a measure of loss of right hip motion due to pain that, while not compensable under Diagnostic Codes 5251 - 5253, warrants assignment of the existing 10 percent evaluation for such limitation of motion as provided by Diagnostic Code 5003.  However, as only a single joint is involved a rating in excess of 10 percent is not warranted.  Also, the evidence does not show that the Veteran has functional loss due to pain to warrant a rating in excess of 10 percent for the right hip.  See DeLuca, 8 Vet. App. 202, 204-7 (1995).  In this regard, the May 2007 QTC examiner specifically found that function of the right hip was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  Accordingly, the Board finds that the existing ten percent rating assigned for arthritis with painful but noncompensable limitation of motion appropriately compensates the Veteran for his level of right hip functional loss.

The Board has also considered whether the Veteran's claim for increase for right hip disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's right hip symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating in excess of 10 percent for right hip disability is denied.   


REMAND

The Veteran last received a compensation and pension examination pertaining to the severity of his service-connected psychiatric disorder in June 2007.  Subsequently, in an April 2008 statement, he indicated that his emotional and psychiatric conditions were gradually increasing in severity.  There are some additional entries that have not been subject to RO review.  Thus, given that the last compensation and pension examination was more than 4 years ago and given that the Veteran has alleged an increase in severity since this examination, the Board finds that a contemporaneous examination is necessary prior to final adjudication of this claim for increase.  

Regarding the claim for cervical spine disability, the Board notes that the Veteran has alleged both that he had experienced neck pain since a 1987 fall in service where he injured his knee and that his chronic cervical pain is directly connected to his service-connected right knee and low back disabilities.  Notably, an April 2004 private medical record indicates that a private MRI had revealed a moderate sized left paramedian disc herniation at C6-7 with a question of calcification of a disc fragment with abutment against the left C6 nerve root.  Also, an earlier July 2002 QTC examination produced a finding of cervical spine arthralgia due to the Veteran's back injury.  Thus, the Board finds that the record contains evidence of a current cervical spine disability and evidence that suggests that such current disability may be related to service or to one of the Veteran's service-connected disabilities.  Accordingly, remand of this claim is necessary in order to afford the Veteran a VA examination to determine the likely etiology of any current cervical spine disability.

Similarly, regarding the claim for left hip disability, the Board notes that the Veteran has essentially alleged that such disability is related to his service-connected right knee disability.  The Board notes that a May 2007 X-ray of the hips showed mild to moderate bilateral hip osteoarthritis, stable on the right and new on the left since 2002.  The evidence also shows that the Veteran walks with an abnormal gait, limping from the right leg and that he has required crutches for ambulation due to right knee and hip pain.  Consequently, the Board finds that there is sufficient evidence to at least suggest that the Veteran's current left hip disability could be related to his service connected right knee disability or to one of his other service-connected disabilities.  Accordingly, the Veteran should also be scheduled for an examination to assess the likely etiology of any current left hip disability prior to final adjudication of this claim.    

Regarding the claim for loss of use of a creative organ, the Board notes that the evidence includes a VA diagnosis of erectile dysfunction and also a December 2006 letter from a treating physician indicating that the Veteran suffers from this condition.  Also, the Veteran has affirmatively alleged that the dysfunction results from his service-connected psychiatric disorder and/or from the medications he takes for his service-connected psychiatric disorder.  As the cause of the diagnosed erectile dysfunction has not been established and as the Veteran's assertion pertaining to its cause appears to be reasonable, the Board finds that prior to final adjudication of this claim a VA examination is also necessary to determine the likely etiology of any current erectile dysfunction 

Prior to arranging for the above examinations, the RO/AMC should obtain VA records of treatment or evaluation from April 2007 to the present for the Veteran's psychiatric disability and all other service connected disabilities, along with his cervical spine disability, left hip disability and erectile dysfunction.  The RO should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for these disabilities since April 2007, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Regarding the claim for special monthly compensation based on the need for aid and attendance or housebound, the Board notes that this claim was denied by a February 2009 rating decision.  Then in March 2009, the Veteran filed a notice of disagreement (NOD), indicating that the NOD covered all issues either on appeal or having been denied.  While this NOD did not specifically mention the claim for special monthly compensation based on the need for aid and attendance or housebound, given that it was filed less than two months after the February 2009 rating decision, given that there were no intervening rating decisions issued and given that the NOD did indicate an intention to appeal all issues that had been denied, the Board finds that it is valid appeal of the denial of the special monthly compensation claim.  Thus, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action, to include the issuing of  statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain VA records of treatment or evaluation from April 2007 to the present for the Veteran's psychiatric disability and all other service connected disabilities, along with his cervical spine disability, left hip disability, and erectile dysfunction.  The RO/AMC should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for these disabilities since April 2007, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  To the extent that records are sought but not obtained, the claims folder should contain documentation of the attempts made and appellant and his representative should be notified.

2.  The RO should arrange for a VA examination(s) by an appropriate medical professional(s) to determine the likely etiology of any current cervical spine disability, left hip disability, and erectile dysfunction.  The Veteran's claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests should be performed.  The examiner(s) should specifically list all medical diagnoses pertaining to the cervical spine, left hip, and the Veteran's sexual function.  

For any diagnosed cervical spine disability, the examiner should provide an opinion as to whether 

A)  Such disability is at least as likely as not (i.e. a 50% chance or better) directly related to the Veteran's military service and/or;

B) Such disability has at least as likely as not (i.e. a 50% chance or better) been caused or aggravated (permanently made worse) by any already service-connected disability (to include right knee disability, low back disability, right hip disability, and psychiatric disability).  

For any diagnosed left hip disability, the examiner should provide an opinion as to whether: 

C)  Such disability is at least as likely as not (i.e. a 50% chance or better) directly related to the Veteran's military service and/or;

D)  Such disability has at least as likely as not (i.e. a 50% chance or better) been caused or aggravated (permanently made worse) by any already service-connected disability (to include right knee disability, low back disability, right hip disability and psychiatric disability). 

For any diagnosed erectile dysfunction or other sexual dysfunction, the examiner should provide an opinion as to whether: 

E)  Such disability is at least as likely as not (i.e. a 50% chance or better) directly related to the Veteran's military service and/or;

F) Such disability has at least as likely as not (i.e. a 50% chance or better) been caused or aggravated permanently made worse) by any already service-connected disability (to include psychiatric disability, right knee disability, low back disability and right hip disability).  

The examiner should explain the rationale for all opinions given.  

3.  The RO/AMC should also arrange for a VA examination by a psychiatrist or psychologist to determine the current severity of the Veteran's service connected psychiatric disability.  The Veteran's file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should specifically comment on the level of occupational and social impairment resulting from the Veteran's psychiatric disability alone.

4.  The RO/AMC should issue a statement of the case (SOC) to the Veteran addressing the matter of entitlement to special monthly compensation based on the need for aid and attendance or housebound and including citation to the relevant law and regulations pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

5.  The RO/AMC should then readjudicate the remaining claims on appeal.  If any remain denied, the RO/AMC should issue an appropriate supplemental SOC and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


